Citation Nr: 1420036	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO. 08-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1970 to September 1972. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral hearing loss and tinnitus in pertinent part.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file the Board finds that further development is necessary prior to adjudication of the Veteran's claims.

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are the result of his in-service noise exposure.  In connection with his claim, the Veteran was provided a VA examination in January 2007.  The 2007 examiner opined that it was less likely as not that the Veteran's hearing loss and tinnitus were related to service as the Veteran did not experience any in-service hearing loss and had no symptoms at the time of separation.  The January 2007 examiner's opinion was found to be inadequate in the April 2012 Board decision as the examiner relied solely on the lack of in-service reports of hearing loss as the basis for the opinion.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App 87, 89 (1992).  As such the claims were remanded to obtain an adequate opinion.

In accordance with the April 2012 remand directives, a second VA medical opinion was obtained in June 2012.  The examiner noted that she reviewed the claims file and concluded that it was less likely than not that the hearing loss or tinnitus were related to military service.  She based her opinion on the lack of in-service complaints of hearing loss or tinnitus and the Veteran's normal bilateral hearing at the time of separation.

Once again the Board finds this opinion is inadequate for adjudication purposes as it relies solely on the absence of in-service reports of hearing loss and tinnitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining whether the Veteran's hearing loss and tinnitus are etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from an appropriate VA medical clinician who has not reviewed the Veteran's claims in the past.  If additional audiological examination of the Veteran is deemed necessary to provide the opinions requested below, such audiological examination should be scheduled.  The examiner should review the entire record, including a copy of this remand and the competent statements of the Veteran as they pertain to the onset and duration of his hearing loss and tinnitus.  Thereafter, the examiner is asked to opine on the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss is etiologically related to service, to include his confirmed in-service exposure to acoustic trauma?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is etiologically related to service, to include his confirmed in-service exposure to acoustic trauma?

A full and complete rationale must accompany the above requested opinions.  In providing the opinions, the examiner should not rely solely on an absence of in-service reports or findings of hearing loss or tinnitus symptoms, and must consider that the Veteran is competent to report having experienced diminished hearing, and/or tinnitus, since service.

2. After the development requested above has been completed to the extent possible, review the record and readjudicate the claims for entitlement to service connection for bilateral hearing loss disability and tinnitus.  If any benefit sought on appeal is not granted, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



